Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-68, 78 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 65, line 2, “a second battery” should be -the second battery- because a second battery was already recited in line 1.
In claim 78, line 2, “longitudinally extending shafts” is inaccurate.  The shafts of applicant’s detailed disclosure extend laterally relative to the vehicle so it is not clear what “longitudinally” is meant to convey here.  In lines 3-4, applicant claims a plurality of control arms “movably coupled to the plurality of control arms”.  Applicant appears to intend to claim the control arms coupled to the shaft, not the control arms. 
In claim 79, lines 2 and 8, applicant refers to a “carriage”.  However, applicant’s claims are drawn to the embodiment of Figure 25 which is described as having the suspension of Figure 4, which does not include a longitudinally extending carriage. A carriage is described with respect to the embodiment of Figure 9D.  However, applicant’s detailed disclosure does not indicate that the embodiments of Figures 25 and 9D are combined so the claimed combination is an improper hybrid of distinct embodiments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 60, 63-66, and 69-77 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bruner (PGPub 2006/0237239).
Regarding claim 60, Bruner teaches a vehicle (powered personal utility vehicle) comprising: a plurality of ground engaging members (tracks 8, 31), the plurality of ground engaging members including a track 8, 31, having an ultimate forward longitudinal end and an ultimate rearward longitudinal end (see Figure 1); a frame 17 supported by the plurality of ground engaging members; a suspension assembly (inflatable tires 131 provide a resilient suspension for the track) positioned within an interior of the track; a seat 56 supported by the frame; a steering input (Figure 9 shows microphones positioned at the front of the vehicle, in front of the seat 56, that receive input for driving and steering the vehicle) supported by the frame and positioned forward of the seat; a drive unit (drive wheel 40) extending within the interior of the track and profiled to engage the track; a plurality of batteries (power source or cells 7, described in para [0047], lines 12-14; para [0056], last 3 lines) supported by the plurality of ground engaging members, the plurality of batteries including a first battery 7 positioned: longitudinally rearward of the ultimate forward longitudinal end of the track, longitudinally forward of the ultimate rearward longitudinal end of the track, and outside of the interior of the track; an electric motor (front drive motors 26, 32) operatively coupled to plurality of batteries and operatively coupled to the drive unit to power movement of the track, the electric motor (front motors 26, 32) positioned longitudinally forward of the first battery 7 of the plurality of batteries (see Figure 1).  Bruner refers to a stored power supply or cells 7 in para [0047] and refers batteries elsewhere in the specification, so it appears that it is teaching that the power supply is in the form of batteries.  In the alternative, it would have been abundantly obvious to form the stored power supply of Bruner as batteries, as is old and well known, in order to provide a well known portable power supply for the vehicle.  
Regarding claim 63, seen in Figure 1 of Bruner, the first battery 7 is longitudinally offset relative to the drive unit.  
Regarding claim 64, the track has a lateral width and the electric motor has a first end positioned laterally offset from the track (see Figure 2).  
Regarding claims 65, 66, and 69, Bruner teaches a second battery 7 of the plurality of batteries positioned: longitudinally rearward of the ultimate forward longitudinal end of the track, longitudinally forward of the ultimate rearward longitudinal end of the track, longitudinally rearward of the electric motor, and outside of the interior of the track (Figure shows multiple batteries 7 that are longitudinally spaced and positioned between the tracks; none of the batteries shown extend longitudinally farther than the front and rear ends of the track).  
Regarding claim 70, Bruner teaches driving the drive units in forward and rear directions using electric motors (see para [0056].
Regarding claims 71-73, Bruner teaches a second track, longitudinally aligned with the first track, and driven by an electric motor coupled to the batteries.
Regarding claim 74, Bruner teaches the frame includes a protective portion 20 extending below the first battery 7 of the plurality of batteries and separating the first battery of the plurality of batteries from the track (see Figure 2).
Regarding claims 75-77, the protective portion 20 is a tub with a generally U-shaped profile in a lateral direction, and the first battery of the plurality of batteries is received within the tub (see Figure 2).  The protective portion includes a front wall (front wall of chassis assembly 17, seen in Figures 1 and 2) positioned longitudinally forward of the drive unit. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner in view of Hunter (USPN 4102292).
Regarding claims 61 and 62, Bruner is silent regarding a gear reduction box operatively coupled to the electric motor and operatively coupled to the drive unit, the electric motor driving the drive unit through the gear reduction box and longitudinally offset relative to the drive unit.  
Hunter teaches a tracked vehicle having front drive motors 28, 32 (see Figure 1) that transfer power to drive units A, B, via gear boxes F having reduction gearing 54-57.  The motors are longitudinally offset relative to the drive units (drive drums A, B, as seen in Figure 2).
It would have been obvious to one of ordinary skill in the art to provide the Bruner drive motors with gear reduction boxes, as taught by Hunter, in order to provide the desired output gear ratio.  It would also have been obvious to longitudinally offset the motor relative to the drive unit, as also taught by Hunter, in order to optimally position the motor on the chassis.
Claim(s) 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Bruner in view of Hanagan (USPN 5,596,901).
Bruner lacks the second battery being laterally offset relative to the first battery.  
Hanagan shows, in Figure 4, multiple batteries 46 positioned in a chassis tub.  Batteries are positioned at laterally and longitudinally spaced locations along the chassis from each other.
It would have bene obvious to one of ordinary skill in the art to provide batteries that are longitudinally and laterally spaced from each other, as taught by Bruner, in order to distribute the weight of the batteries within the chassis.
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable Bruner in view of Wenger (USPN 7,131,507).
Bruner lacks a suspension assembly that includes a plurality of longitudinally extending shafts positioned within the interior of the track; a plurality of control arms positioned within the interior of the track and moveably coupled to the plurality of control arms; and a plurality of carrier rollers positioned within the interior of the track, the plurality of carrier rollers being coupled to the plurality of shafts and plurality of control arms.  
Wenger teaches a suspension assembly for a tracked vehicle that includes a plurality of longitudinally extending shafts (shafts extending transversely from sides of the chassis, as seen in Figure 3) positioned within the interior of the track; a plurality of control arms 12 positioned within the interior of the track and moveably coupled to the chassis.  A plurality of carrier rollers 6 positioned within the interior of the track, the plurality of carrier rollers being coupled to the plurality of shafts and plurality of control arms.  The control arms are pivotally supported by sides of the chassis via shafts.  It is not clear if the control arms are pivotable on the shafts or pivotable with the shafts relative to the chassis, however, it would have been obvious to pivot the control arms on the shafts, in order to provide the pivotal coupling taught by Wenger.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to provide the tracks of Bruner with a suspension assembly using rollers mounted to pivotable controls arms, as taught by Wenger, in order to absorb shocks from bumpy ground even at high driving speeds.
Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable Bruner in view of Norberg (USPN 5,988,775).
Regarding claim 79, Bruner lacks a suspension assembly that includes a longitudinally extending carriage positioned within the interior of the track; a plurality of control arms positioned within the interior of the track and moveable relative to the carriage; a shock absorber positioned within the interior of the track and moveably coupled to a first control arm of the plurality of control arms; and a plurality of carrier rollers positioned within the interior of the track, wherein the carriage, the plurality of control arms, and the shock absorber cooperating to position the plurality of carrier rollers.   
Norberg teaches a suspension assembly that includes a longitudinally extending carriage 20 positioned within the interior of track 30 (see Figure 2 and col. 4, lines 51-55); a plurality of control arms 34 positioned within the interior of the track and moveable relative to the carriage; a shock absorber (springs 36) positioned within the interior of the track and moveably coupled to a first control arm of the plurality of control arms; and a plurality of carrier rollers 32 positioned within the interior of the track, wherein the carriage, the plurality of control arms, and the shock absorber cooperating to position the plurality of carrier rollers.   
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing date to provide the tracks of Bruner with a suspension assembly using rollers mounted to pivotable controls arms on a carriage, as taught by Norberg, in order to absorb shocks from bumpy ground even at high driving speeds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Foulk teaches a vehicle having a pair of tracks 140, front drive motors 110 having gearboxes 15, batteries inside a main body, a seat 30 and drive and steering controls mounted forward of the seat.
Johnson and Stepnens each teach batteries mounted within a chassis or tub of the chassis.
Petrenec teaches a battery pack having multiple laterally and longitudinally spaced batteries.
Kisse teaches a tracked vehicle having a transmission “tub”.
Hellholm ‘748 and ‘132 teach tracked vehicles with front mounted electric drive.
Reynolds teaches a tracked vehicle having front drive sprockets and suspended idler wheels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/